PER CURIAM.
James Guy Arnold appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (1994) petition in these consolidated cases. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss on the reasoning of the district court. See Arnold v. Mades, Nos. CA-01-2347-AMD & CA-01-3087-AMD (D. Md. Nov. 2 & 6, 2001 and filed Nov. 27; entered Nov. 29, 2001). We deny Arnold’s motion for emergency action in No. 01-7964 and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.